TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00446-CV



                               Michael David Hickey, Appellant

                                                 v.

                                     Cruz Salazar, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
          NO. 11-2234, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Michael David Hickey has filed an agreed motion to dismiss his appeal,

requesting that this Court set aside a default judgment without regard to the merits and remand

the cause to the district court for the rendition of a take-nothing judgment in accordance with the

terms of the parties’ settlement agreement. We grant Hickey’s motion, set aside the default judgment

without regard to the merits and remand the cause to the district court for rendition of judgment in

accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Reversed and Remanded on Agreed Motion

Filed: August 17, 2012